Citation Nr: 1520749	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-28 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

	
ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depressive disorder. 

Regarding the claimed in-service stressor(s)(i.e., PTSD), the Veteran claims, in part, that he was sexually assaulted during active duty service; he specifically asserts that he was subjected to "GI showers," which were "brutal, humiliating and traumatic."  He also contends that he feared being killed during "weekly night attacks on base" while serving in the Republic of Vietnam. See, e.g., April 2012 Stressor Statement and Statement in Support of Claim; and Notice of Disagreement. 

First, in cases where personal or sexual assault is alleged as the stressful event that caused PTSD, VA should provide the Veteran with a PTSD notice and questionnaire tailored to claims based on personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than a Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence. See 38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

As noted, in addition to the claimed in-service sexual assault(s), the Veteran has asserted that he experienced fear of death/injury during rocket/mortar attacks at or near his base during his confirmed Republic of Vietnam (RVN) service.  Since describing this stressor to VA, it does not appear that the AOJ attempted to verify whether his unit experienced rocket/mortar fire in Vietnam.  The record reflects that the Veteran served in the RVN from August 1966 to August 1967, and that he was assigned to the 870th Transportation Company.  He reports that these stressor incidents took place while stationed at Cam Rahn Bay Base. 

On remand, the AOJ should contact the Veteran and request that he provide any additional information he has concerning the timing and location of these rocket/mortar attacks.  Upon the Veteran's response, the AOJ should send a request to the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate for any corroborating information about the presence of rocket or mortar attacks at or near where the Veteran's company was stationed within the appropriate time periods. The Veteran's Vietnam service dates, his company information, and the time periods and locations within which the Veteran claims he experienced rocket attacks should then be sent to such agencies for reference.

The Board notes that the Veteran underwent a VA mental examination in June 2011.  The VA examiner diagnosed bipolar disorder and stated that the "exact date of onset is unclear but does not appear to relate to anything that might have happened during military service."  No further rationale was provided.  The examination report did not discuss the Veteran's claimed MST/sexual assault, and it only briefly touched upon his reported "traumatic experiences" in Vietnam.  In light of the foregoing deficiencies, the Board finds that the Veteran should be afforded another VA examination to determine the presence of any acquired psychiatric disability, including PTSD and bipolar, and the etiology thereof.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, which is being remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the Board must defer deciding this issue pending the outcome of the claim concerning service connection for an acquired psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), and the criteria necessary to substantiate a service-connection claim for PTSD based on a personal assault/military sexual trauma (MST) as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  

2. Send a letter to the Veteran requesting that he provide specific details of the stressor events the Veteran claims occurred during his period of active duty service from 1966 to 1967 (RVN stressor) and 1966 (MST stressor), to include approximate dates and locations of the described events.  

In particular, the Veteran should specify where and when he served in Vietnam under rocket/mortar fire.  

Also attach to this letter another copy of VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  Request that the Veteran provide approximate dates and details concerning any in-service assault/MST that he may have experienced onto this form, and return it to VA.

3. Upon receipt of the Veteran's response, undertake any necessary development to independently verify the Veteran's described stressors, to include his assertion that he experienced rocket fire while serving at Cam Rahn Bay Base during his Vietnam service while serving with the 870th Transportation Company from August 1966 to August 1967.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4. Request the Veteran's complete personnel file and associate a copy with the claims file.

5. Thereafter, schedule the Veteran for a VA mental disorders examination.  The examiner must be provided access to the Veteran's claims Virtual VA file, all records on VBMS, and a copy of this remand.  The examiner should confirm that such records were available for review. 

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  The examiner is requested to specifically address whether the Veteran currently meets or met the DSM criteria for a diagnosis of PTSD, bipolar disorder, depressive disorder, or any other psychiatric disorder at any time during the appeal period. The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM diagnostic criteria is required.  

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

The examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD and PTSD due to MST. See, e.g., VA Treatment Records, 2011-2014.  

Further, in line with the M21-1 provisions, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.

If psychiatric disability other than PTSD is identified, to include bipolar disorder (as diagnosed on VA examination in June 2011) or depressive disorder, the examiner must provide an opinion as to whether it is at least as likely as not that it is related to his active military service, to include the reported sexual assault(s).  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

If the examiner finds that any acquired psychiatric disorder is related to service, he/she must note the Veteran's educational and work history and opine as to whether, without regard to age or impact of any non-service-connected disability, the service-connected disability or disabilities render(s) him unable to secure or follow a substantially gainful occupation.  All opinions must be set forth in detail and explained in the context of the record. 

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




